11 U.S. 107 (1812)
7 Cranch 107
HAWTHORNE, CLAIMANT OF THE BRIG CLARISSA CLAIBORNE
v.
THE UNITED STATES.
Supreme Court of United States.
February 20, 1812.
Present ... . . All the Judges.
*108 HARE, Moved for a certiorari upon a suggestion of diminution of the record.
MARSHALL, Ch. J.
What prevents you from producing the witnesses here, or taking their depositions de novo.
HARE, Suggested a doubt, whether cases for violation of the Embargo, are cases of admiralty, or of prize jurisdiction.
However, on a subsequent day he moved for, and obtained a commission to take the depositions of witnesses at New Orleans, to be used on the trial in this Court, at the next term.
A like commission was granted in the case of Williams and Armroyd, at this term.